DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-32 are rejected under 35 U.S.C. 103 as being unpatentable over Sprenger et al., USPGPub. No. 2014/0182875, in view of Holben et al., USPGPub. No. 2013/0042581, and further in view of Tang et al., USPGPub. No. 2012/0295045.
Regarding claims 22, 28. And 31, Sprenger teaches a case for a computing device (Abstract) comprising a fiber-reinforced polymer sheet (102 of Fig. 1, corresponding to the claimed “sheet of structural material”), a sheet-moldable film (104 of Fig. 1, corresponding to the claimed “sheet molding compound”) that is attached to the reinforced polymer sheet 102, and a color layer (corresponding to the claimed “decorative film”) that may be attached via an adhesive layer. See ¶ [0015]-[0016] and [0023]. Alternatively, the film 104 of Sprenger may be regarded as corresponding to the claimed “sheet of structural material” and the fiber-reinforced polymer sheet 102 may be regarded as corresponding to the claimed “sheet molding compound.” 
The teachings of Sprenger differ from the present invention in that although Sprenger teaches a decorative layer as discussed above, Sprenger does not specifically teach an in-mold decoration film. It is, however, well-known in the art to decorate such electronic device housings with in-mold decoration films. See, for example, Tang’s ¶ [0005], which teaches that in-mold labeling is a typical method for producing decorative housings for an electronic device. It would have been obvious to one of ordinary skill in the art to include an in-molded decoration film in the product of Sprenger, as doing so would 
The teachings of Sprenger also differ from the present invention in that Sprenger does not teach one or more protruding sidewalls covered by the decorative film. Holben, however, teaches a case for a computing device (Abstract, ¶ [0006]) featuring projecting (i.e., protruding) sidewalls that may be used to secure the product to a device (¶ [0009]). It would have been obvious to one of ordinary skill in the art to include projecting sidewalls in the product of Sprenger, as doing so would allow one to secure the product to the computing device. Additionally, it would have been obvious to one of ordinary skill in the art to cover the protruding sidewalls of the product with the decorative layer of Sprenger, as Sprenger teaches that the decorative layer is to “cover” the device housing, which one of ordinary skill in the art would understand to mean that substantially the entire housing was to be covered. 

Regarding claim 23, Sprenger teaches that the product may comprise attachment features such as fasteners or bosses designed to accept screws (¶ [0020]).

Regarding claim 24, the claim is a product-by-process claim. Note that product-by-process claims are not limited to the manipulations of the recited steps, and are instead limited only to the structure implied by the recited steps (MPEP 2113 I). As the recited method (using computer numerical control) does not appear to imply any specific structure for the claimed attachment features, the recitation of “computer numerical control” as a product-by-process limitation in claim 24 cannot distinguish the claimed invention.

Regarding claim 25, Sprenger teaches that the polymer sheet 102 (corresponding to the claimed “sheet of structural material”) may comprise a fiber-reinforced polymer (¶ [0017]).
Regarding claim 26, Sprenger teaches a thermoset polymer for polymer sheet 102 (¶ [0027]). 

Regarding claim 27, as Sprenger teaches that the polymer sheet 102 may comprise a fabric reinforcement layer and polymer resin layers, the polymer sheet of Sprenger is considered to constitute a “layered composite structural material.” 

Regarding claims 29-30 and 32, Sprenger teaches that the sheet molding compound may be attached to the structural material vs an adhesive (¶ [0019]) and/or may be molded to the structural material (¶ [0019]). 

Regarding claim 31, the teachings of Sprenger also differ from the present invention in that while Sprenger teaches that the product may be used to make a case for a computer device, Sprenger does not specifically teach a plurality of chassis structures that include the structure of Sprenger. It would, however, have been obvious to one of ordinary skill in the art that the “case” of Sprenger could be formed from more than one component made according to Sprenger’s invention, and one of ordinary skill in the art would have understood the need to form whatever number or shape of articles as was necessary to obtain the desired geometry for the computer case. Additionally, as Sprenger teaches that the product of his invention may feature fasteners, one of ordinary skill in the art would have understood that the product of Sprenger was intended to be attached to other components.

Response to Arguments
Applicant’s arguments filed 11-02-2020 have been considered but are moot they do not apply to the current rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692.  The examiner can normally be reached on Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/IAN A RUMMEL/Primary Examiner, Art Unit 1785